UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-53104 ONTECO CORPORATION (Exact name of registrant as specified in its charter) Nevada 90-0335743 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 19495 Biscayne Blvd., Suite 411 Aventura, FL (Address of principal executive offices) (Zip Code) (305) 932-9795 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act: Large accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x As of as of August 14, 2012 the registrant had216,987,385 shares of its Common Stock, $0.001 par value, outstanding. ONTECO CORPORATION AND SUBSIDIARY FORM 10-Q JUNE 30, 2012 INDEX PART I– FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2012 and 2011and for the period December 31, 2007 (Inception) to June 30, 2012 (unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 and for the period December 31, 2007 (Inception) to June 30, 2012 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3 Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II– OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1.A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 39 Item 4. Mine Safety Disclosures 39 Item 5. Other Information 39 Item 6. Exhibits 40 SIGNATURES 41 2 PART I – FINANCIAL INFORMATION Item1. Financial Statements ONTECO CORPORATION AND SUBSIDIARY (A Development Stage Company) Consolidated Balance Sheets June 30, December 31, (unaudited) ASSETS Current assets: Cash in banks $ $ Accounts receivable - Due from licensee - Inventories Total current assets Fixed assets: Property and equipment, net Other assets: Security deposits Intellectual property Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued interest Accrued employee compensation Sales tax payable Deferred license fee revenue, current - Advances from non-affiliated related parties Notes payable, non-affiliated related parties Notes payable, third parties Total current liabilities Deferred license fee revenue, non-current - Total liabilities Commitments and contingencies (Note 10) - - Stockholders' equity (deficit): Preferred stock $.001 par value 10,000,000 and 100,000,000 shares authorized, Series A preferred stock, 150,000 shares issued and outstanding at June 30, 2012 andDecember 31, 2011, respectively SeriesB preferred stock, nil shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively - - Common stock $.001 par value 300,000,000 and 2,000,000,000 shares authorized, 151,457,629 and 923,444 shares issued and 151,457,385 and 923,200 shares outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Treasury stock, at cost (244 shares) ) ) Deficit accumulated during the development stage ) ) Total stockholders' equity (deficit) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to consolidated financial statements. 3 ONTECO CORPORATION AND SUBSIDIARY (A Development Stage Company) Consolidated Statements of Operations (unaudited) For the Period December 31, 2007 For the Three Months Ended For the Six Months Ended (Inception) to June 30, June 30, June 30, June 30, June 30, Revenue $ Cost of goods sold - Gross profit Operating expenses: General and administrative Investor relations - - - Occupancy - Headquarters Officer compensation Professional fees Staff compensation Stock-based compensation - - - Depreciation Total operating expenses Loss from operations ) Other expenses: Loss on dispotion of assets - Loss on settlement of debt (Note 8) - - Interest expense Write-off of project development costs - - Write-off of amount due from other - Total other expenses Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share - Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of shares oustanding during the period - Basic and diluted See accompanying notes to consolidated financial statements. 4 ONTECO CORPORATION AND SUBSIDIARY (A Development Stage Company) Consolidated Statements of Cash Flows (unaudited) For the Period December 31, 2007 For the Six Months Ended (Inception) to June 30, June 30, June 30, Cash flows used in operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: License fee revenue realized ) - ) Depreciation Loss on settlement of debt - Stock-based compensation - - Stock issued for services - - Cancellation of stock issued for services - - ) Write-off of project development costs - Loss on disposition of software - - Interest accrued on notes payable, non-affiliated related parties Interest accrued on notes payable, third parties - Accretion of beneficial conversion feature as interest expense - Changes in operating assets and liabilities: Accounts receivable ) - Inventories ) ) ) Prepaid expenses - ) - Security deposits - ) ) Accounts payable ) Sales tax payable - Accrued compensation Net cash used in operating activities ) ) ) Cash flows used in investing activities: Net cash received from acquisition - - Purchase of property and equipment ) ) ) Project development costs - - ) Net cash used in investing activities ) ) ) Cash flows from financing activities: Proceeds from issuance of note payable, non-affiliated related parties Payments on notes payable, non-affiliated related parties ) - ) Proceeds from issuance of notes payable, third parties - Payments on notes payable, third parties ) - ) Advances from non-affiliated related parties, net - Proceeds from sale of common stock - - Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of period - Cash at end of period $ $ $ Continued See accompanying notes to consolidated financial statements. 5 ONTECO CORPORATION AND SUBSIDIARY (A Development Stage Company) Statements of Cash Flows (Continued) (unaudited) For the Period December 31, 2007 (Inception of For the Six Months Ended Exploration Stage) to June 30, June 30, June 30, Supplemental disclosure of cash flow information: Cash paid for interest $
